Per Curiam.
This is an application for mandamus to compel the respondents, as the crossing board, to approve the map of the relator. It appears that the map was presented, and that at the time the petition was filed the same had not been approved by a majority of the board. The railroad commissioner had approved the map, the secretary of state had signed a statement showing reasons why he did not approve it, and the then attorney general, while he had orally stated his reasons for not approving the map, had not reduced them to writing and filed them with the commissioner. The statute (section '3321, 3 How. Stat.) provides that the board shall approve the map within 30 days from the time it is presented by the company, or within 30. days shall file in the office of the commissioner of railroads written reasons for the disapproval of said map, or any part thereof, and serve a copy of said reasons upon the said company.
Since the petition was filed, Secretary of State Gardner and Attorney General Maynard have been succeeded in office, their respective terms having expired. The question is raised as to whether, under these circumstances, the court should proceed to grant an order in the case, or *507whether the relator should be required to proceed de novo. The proceeding is against members of the board as officers, and a writ is asked to compel official action. The proceeding does not, in such cases, abate, but the order may-run to the present members of the board. Merrill, Mand. § 238; Reeder v. Wexford County Treasurer, 37 Mich. 351; People v. Bacon, 18 Mich. 247.
It is contended that the reasons for .the refusal to approve the map of relator, assigned by the respondents on the hearing, are insufficient. We do not determine this. As was said in Fort-St. Union Depot Co. v. State Railroad Crossing Board, 81 Mich. 248, 257, the board is “vested with a discretionary power to approve or disapprove.” Whether, in any case, this power is subject to review, we do not now decide. The action of the board was not taken in th.6 manner prescribed by statute. The relator is entitled to have the reasons for refusing to approve the map set forth of record.
The writ will issue directing the board to proceed to approve or disapprove the map.